Exhibit SCHEDULE to the MASTER AGREEMENT dated as of September 19, 2008 between WACHOVIA BANK, NATIONAL ASSOCIATION (“Party A”) and LAKELAND INDUSTRIES, INC. (“Party B”) Part 1. Termination Provisions (a) “Specified Entity” means each party’s Affiliates for purposes of Section 5(a)(v). (b) “Specified Transaction” has its meaning as defined in Section (c) “Cross Default” applies to both parties. With respect to Party B, “Cross Default” is amended by inserting at the end of Section 5(a)(vi): “or (3) any default, event of default or other similar condition or event (however described) under any existing or future agreement or instrument relating to any loan or extension of credit from Party A (or any of its Affiliates) to Party B (whether or not anyone else is a party thereto).” “Specified Indebtedness” means any obligation (whether present, future, contingent or otherwise, as principal or surety or otherwise) in respect of borrowed money or relating to the payment or delivery of funds, securities or other property (including, without limitation, collateral), other than indebtedness in respect of any bank deposits received in the ordinary course of business by any foreign branch of a party the repayment of which is prevented, hindered or delayed by any governmental or regulatory action or law unrelated to the financial condition or solvency of such party or that foreign branch. “Threshold Amount” means, with respect to Party A, an amount (including its equivalent in another currency) equal to the higher of $10,000,000 or 2% of its stockholders’ equity as reflected on its most recent financial statements or call reports, and with respect to Party B, any amount of Specified Indebtedness. (d) “Credit Event Upon Merger” applies to both parties. (e)“Automatic Early Termination” does not apply to either party. (f) Payments on Early Termination.Except as otherwise provided herein, “Market Quotation” and the “Second Method” apply, provided that with respect to the following types of Transactions, a Market Quotation shall not be determined or included under clause (a) of the definition of Settlement Amount, and instead a “Loss” shall be determined and included under clause (b) of the definition of Settlement Amount with respect to the following types of Transactions: (i) any FX Transactions and Currency Option Transactions, and (ii) any Transactions which are commodity swaps, commodity options, commodity forwards or any other commodity derivative transactions. In the case of any Terminated Transaction that is, or is subject to, any unexercised option, the words “economic equivalent of any payment or delivery” appearing in the definition of “Market Quotation” shall be construed to take into account the economic equivalent of the option. (g) “Termination Currency” means U.S. Dollars. (h) “Additional Termination Event” does not apply to either party. 1 Part 2. Tax Representations (a) Payer Tax Representations.For the purpose of Section 3(e) of this Agreement, each party makes the following representation: It is not required by any applicable law, as modified by the practice of any relevant governmental revenue authority, of any Relevant Jurisdiction to make any deduction or withholding for or on account of any Tax from any payment (other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to be made by it to the other party under this Agreement. In making this representation, a party may rely on (i) the accuracy of any representations made by the other party pursuant to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of this Agreement, and the accuracy and effectiveness of any document provided by the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement, and (iii) the satisfaction of the agreement of the other party contained in Section 4(d) of this Agreement, provided that it shall not be a breach of this representation where reliance is placed on clause (ii) above and the other party does not deliver a form or document under Section 4(a)(iii) by reason of material prejudice to its legal or commercial position. (b) Payee Tax Representations. For the purpose of Section 3(f) of this Agreement: (i) Party A makes the following representation(s): (A) It is a national banking association organized or formed under the laws of the United States and is a United States resident for United States federal income tax purposes. (B) Party A makes no other Payee Tax Representations. (ii) Party B makes the following representation(s): (A) It is organized or formed under the laws of a state within the United States, and it is (or, if Party B is disregarded for United States federal income tax purposes, its beneficial owner is) a United States resident for United States federal income tax purposes. (B) Party B makes no other Payee Tax Representations. Part 3. Documents (a) Tax Forms. (i) Delivery of Tax Forms.For the purpose of Section 4(a)(i), and without limiting Section 4(a)(iii), each party agrees to duly complete, execute and deliver to the other party the tax forms specified below with respect to it (A) before the first Payment Date under this Agreement, (B) promptly upon reasonable demand by the other party and (C) promptly upon learning that any such form previously provided by the party has become obsolete or incorrect. 2 (ii) Tax Forms to be Delivered by Party A: None specified. (iii) Tax forms to be Delivered by Party B: (A) If Party B is (or, if Party B is disregarded for United States federal income tax purposes, its beneficial owner is) treated as a corporation for United States federal income tax purposes whose name includes “Incorporated”, “Inc.”, “Corporation”, “P.C.”, “Insurance Company” “Indemnity Company”, “Reinsurance Company”, or“Assurance Company”: None specified, unless any amount payable to Party B under this Agreement is to be paid to an account outside the United States, in which case the tax form to be delivered by Party B shall be a correct, complete and duly executed U.S.
